                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TIMOTHY ALLEN DAVIS, SR.,

       Plaintiff,

v.                                                      Case No. 6:15-cv-1631-Orl-37LRH

CITY OF APOPKA,

      Defendant.
_____________________________________

                                         ORDER

       The Court held a hearing on Defendant City of Apopka’s Motion to Strike and/or

Exclude Expert Testimony of Gearlean Byrd Tartt. (Doc. 202 (“Motion”).) Having

considered the parties’ filings and oral arguments, the Court pronounced its ruling at the

hearing, finding the Motion is due to be granted for several reasons. Primarily, Dr. Tartt’s

Rule 26 disclosure was inadequate as it failed to comply with the Rule and does not

provide enough information for the Court to determine what methodology was

employed or to assess the reliability of her causation testimony as it relates to the

unlawful search given the many other factors affecting Plaintiff’s mental health. See Fed.

R. Civ. P. 26. Dr. Tartt’s testimony would also not be helpful to the jury as the jury can

assess the impact of the harm associated with the search without the need of independent

expert testimony. Last, to the extent a 403 balancing test is necessary, Ms. Tartt’s

testimony would be unfairly prejudicial as it might open the door to extraneous

information, such as information related to Plaintiff’s criminal trial and other issues no


                                            -1-
longer in this case, that would not otherwise be relevant. See Fed. R. Evid. 403. This Order

memorializes the Court’s oral pronouncement.

       Accordingly, it is ORDERED AND ADJUDGED that Defendant, City of

Apopka’s Motion to Strike and/or Exclude Expert Testimony of Gearlean Byrd Tartt,

(Daubert Motion) and Incorporated Memorandum of Law (Doc. 202) is GRANTED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on November 13, 2019.




Copies to:
Counsel of Record




                                            -2-
